ITEMID: 001-73409
LANGUAGEISOCODE: ENG
RESPONDENT: EST
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: RAND v. ESTONIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Jüri Rand, is an Estonian national who was born in 1955 and lives in Tallinn. He was represented before the Court by Mr M. Susi, a lawyer practising in Estonia.
By a decision of 17 May 2004 the Lääne-Viru County Court (Lääne-Viru Maakohus) discontinued criminal proceedings in respect of the applicant who had been charged with having committed an aggravated fraud involving substantial material damage (Article 143 § 2 (1-1) of the Criminal Code (Kriminaalkoodeks)). The decision was taken at the request of the prosecutor, under Article 168-2 of the Code of Criminal Procedure (Kriminaalmenetluse koodeks), according to which criminal proceedings could be discontinued if the punishment liable to be imposed on the accused would be negligible compared to the punishment which would be likely to be imposed on him or her for the commission of another criminal offence. The County Court made reference to other proceedings pending before the Tallinn City Court (Tallinna Linnakohus) which are summarised below.
By a judgment of 17 November 2004 the Tallinn City Court convicted E.B. and V.K. of illicit trafficking of gasoline by a group of persons (Article 76 § 3 (2) of the Criminal Code). The applicant was convicted of aiding and abetting the above offence (Article 76 § 3 (2) and Article 17 § 6 of the Criminal Code). He was sentenced to two years’ imprisonment, less the time spent in pre-trial detention. M.K. was convicted of misuse of his official position (Article 161 of the Criminal Code). The court granted the civil claim of the Customs Board against the applicant, E.B. and V.K. in the amount of 34,917,918 kroons (EEK) (approximately 2,231,177 euros (EUR)). Finally, it decided to confiscate the property (gasoline) that had been seized from the applicant, E.B. and V.K. in order to meet the civil claim.
On 23 February 2005 the Tallinn Court of Appeal (Tallinna Ringkonnakohus) upheld the City Court’s judgment in substance insofar as it concerned the applicant.
The Supreme Court (Riigikohus) refused the applicant leave to appeal on 15 June 2005.
On 20 June 2005 the applicant requested the Tallinn City Court to postpone the enforcement of his prison sentence for up to one year, as he was critically ill with rheumatoid arthritis and in case his medical treatment were to be discontinued, the inflammation of joints would become more acute. The applicant submitted that he was the sole supporter of his sick parents and that he provided subsistence to a one-year-old child. On 21 June 2005 the City Court postponed the enforcement of the applicant’s imprisonment for six months.
On 22 June 2005 the applicant requested the Tallinn City Court to lift his sentence due to his incurable illness. By a decision of 28 September 2005 the City Court dismissed his request. It found, on the basis of medical certificates submitted by the applicant, that he had been prescribed pills which could also be taken in prison. It considered that the necessary medical examinations (once every three months) could be arranged by the prison authorities in cooperation with a hospital. Therefore, the City Court dismissed the applicant’s request and noted that according to the City Court’s decision of 21 June 2005 the applicant had to appear in the Tallinn Prison on 6 January 2006 at the latest to start serving his sentence (1 year, 9 months and 18 days).
The applicant did not appeal against the decision.
